TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 11, 2017



                                      NO. 03-16-00522-CV


 Brian Harris; Passion Fielder; Michael Best; Glenda Best; and/or All Other Occupants of
                  1512 Sundance Drive, Round Rock, Texas, Appellants

                                                v.

                                 MWS Capital, LLC, Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 29, 2016. Having reviewed

the record, the Court holds that Brian Harris; Passion Fielder; Michael Best; Glenda Best; and/or

All Other Occupants of 1512 Sundance Drive, Round Rock, Texas have not prosecuted their

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.